       Case 3:20-cv-05974-LC-EMT Document 7 Filed 03/04/21 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

FRANK STEVEN DAVIS,
    Petitioner,

vs.                                          Case No.: 3:20cv5974/LAC/EMT

JULIE JONES,
     Respondent.
_________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on January

29, 2021 (ECF No. 4).       Petitioner was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 4)

is adopted and incorporated by reference in this order.

      2.     Petitioner’s habeas petition (ECF No. 1) is DISMISSED for lack of

jurisdiction, pursuant to 28 U.S.C. § 2244(b).

      3.     A certificate of appealability is DENIED.
        Case 3:20-cv-05974-LC-EMT Document 7 Filed 03/04/21 Page 2 of 2



                                                                       Page 2 of 2

       4.     Petitioner’s Motion to Proceed in forma pauperis (ECF 6) is DENIED

as moot.

       5.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 4th day of March, 2021.



                                  s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5974/LAC/EMT
